Fourth Court of Appeals
                               San Antonio, Texas
                                    February 23, 2017

                                  No. 04-17-00046-CV

          XTO ENERGY INC. and Mobil Producing Texas and New Mexico, Inc.,
                                 Appellants

                                            v.

                            EOG RESOURCES, INC., et al.,
                                    Appellees

               From the 81st Judicial District Court, Atascosa County, Texas
                             Trial Court No. 14-08-0645-CVA
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER
       Appellant's motion for extension of time to file brief is hereby GRANTED. Time is
extended to March 27, 2017.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court